                 Case 18-12456-gs         Doc 278      Entered 02/26/21 15:33:59           Page 1 of 2

NVB 5075 (Rev. 1/19)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                          BK−18−12456−gs
                                                                 CHAPTER 11
 DESERT OASIS APARTMENTS, LLC


                                    Debtor(s)                    NOTICE OF DOCKETING
                                                                 ERROR




NOTICE IS ORDERED that the following docket entry requires correction:

           Docket Number/Entry:                 268 − Response to Motion to Allow Claim Exhibit 1 Filed by
                                                MARK WRAY on behalf of BRADLEY J. BUSBIN, AS
                                                TRUSTEE OF THE GONZALES CHARITABLE REMAINDER
                                                UNITRUST ONE (WRAY, MARK)

                                                269 − Response to Motion to Allow Claim Exhibit 2 Filed by
                                                MARK WRAY on behalf of BRADLEY J. BUSBIN, AS
                                                TRUSTEE OF THE GONZALES CHARITABLE REMAINDER
                                                UNITRUST ONE (WRAY, MARK)

                                                270 − Response to Motion to Allow Claim Exhibit 3 Filed by
                                                MARK WRAY on behalf of BRADLEY J. BUSBIN, AS
                                                TRUSTEE OF THE GONZALES CHARITABLE REMAINDER
                                                UNITRUST ONE (WRAY, MARK)
           Filed On:                            2/25/21
           With A Hearing Date Of:              N/A
           And A Hearing Time Of:               N/A

The reason(s) for the required correction(s) is as follows:

   *      PDF is an incorrect image per the event selected, which is not contained in the title. Please file an
          amended pleading or file it in the correct case immediately.
   *      PDF has an incorrect case caption. Please refer to the Local Rules and file an amended pleading or file it
          in the correct case immediately. The following caption item(s) are incorrect/missing:
          *     Bankruptcy Debtor(s)
          *     Case Number(s)




Dated: 2/26/21


                                                              Mary A. Schott
                                                              Clerk of Court
    Case 18-12456-gs        Doc 278      Entered 02/26/21 15:33:59         Page 2 of 2


For additional information, please visit the court's web site at https://www.nvb.uscourts.gov
